Citation Nr: 0334360	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


REMAND

The veteran's active military service extended May 1973 to 
May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.    

In September 2002 the Board undertook additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The Board obtained 
records from the Social Security Administration (SSA) and 
private medical reports.  However, the regulation which 
permitted development of evidence by the Board was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
Therefore, this case must be returned to the RO for initial 
consideration of the additional evidence.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159(2003), 
and any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

2.  The veteran should be accorded a VA 
psychiatric examination to determine 
whether the veteran's current psychiatric 
disorder originated during service, 
possibly as a result of stressful 
incidents, or whether it was aggravated 
during service.  A disability is 
aggravated during service if (1) it 
existed prior to service and, during 
service, (2) increased in severity beyond 
the natural progress of the disease.

The examiner is requested to be fluent in 
Spanish because the veteran's private 
medical records are written in Spanish.

For the Examiner:  

The examiner should review the evidence 
of record, specifically to include the 
February 2001 medical opinion provided by 
Dr. Colon and other recent private 
medical records, which indicate that the 
veteran's psychiatric disorder was 
aggravated by stressful incidents during 
service (these private records are marked 
with yellow post-it notes on the bottom 
left corner of the claims folder).

The veteran had active military service 
from May 1973 to May 1975.

The examiner should note that the medical 
history reveals private medical records 
from April 1972 that show that the 
veteran was specifically diagnosed to 
have paranoid schizophrenia pre-service 
(this record is marked with a yellow 
post-it note on the bottom left hand side 
of the claims file).  However, the 
veteran's April 1973 service entrance 
examination record did not reveal that he 
had any psychiatric disorder at the time 
of induction, as clinical evaluation 
conducted at that time revealed no 
psychiatric abnormalities (the service 
medical records are in the tan envelope 
and marked with a yellow post-it note). 
The veteran's service medical records are 
entirely silent with respect to any 
complaints or findings of a psychiatric 
disorder, although at the time of the 
examination conducted in connection with 
the veteran's separation from service in 
April 1975, he reported having had a 
history of "nervous trouble."  The 
report of the separation examination 
reveals no psychiatric abnormalities upon 
clinical evaluation.  VA examination and 
various medical records dated during the 
years since service reveal that the 
veteran was diagnosed as having 
schizophrenia.

The examiner is further requested, if 
possible, to identify all existing 
psychiatric disorders that are present, 
including schizophrenia, and provide an 
opinion, addressing whether it is 
"likely," "at least as likely as not," 
or "unlikely" that any diagnosed 
psychiatric disorder (1) originated 
during service, or, if the examiner 
determines that a psychiatric disorder 
was present at the veteran's entry into 
service, whether the disability (2) 
increased in severity during service from 
1973 to 1975 and, if so, (3) whether such 
increase was due to the natural progress 
of the disease.  (The examiner should 
note that the term "at least as likely 
as not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that, in the medical 
expert's opinion, it is as medically 
sound to find in favor of the conclusion 
as it is to find against the conclusion.)

The examiner is requested to address the 
opinions provided by the veteran's 
private physicians, specifically to 
include the February 2001 opinion by Dr. 
Colon.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  The RO should readjudicate the claim 
in light of the evidence received since 
the Supplemental Statement of the Case 
(SSOC) issued in February 2002.  This 
evidence has not yet been reviewed by the 
RO.  If the claim is denied, the RO 
should issue a Supplemental Statement of 
the Case and give the appellant and his 
representative an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained after the SSOC issued 
in February 2002 and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


